AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                        UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                   V.                                (For Offenses Committed On or After November I, 1987)

           ANTONIO HERNANDEZ-ROMERO                                     Case Number:             20CR0169-JLW

                                                                     MAX AUGUST SCHOENING, FD
                                                                     Defendant's Attorney
REGISTRATION NO.            19487380
• -
The Defendant:

D     pleaded guilty to count(s)

IX! was found guilty on count(s)        ONE OF THE SUPERSEDING INFORMATION
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                       Nature of Offense                                                               Number(s)
8 USC 1325(a)(l)                      IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                               IS
                                      (Misdemeanor)




      The defendant is sentenced as provided in pages 2 through                 2            of this judgment.


D     The defendant has been found not guilty on count(s)

IXJ   Count(s)     INFORMATION                                  is   dismissed on the motion of the United States.

      Assessment: $10.00 REMITTED/WAIVED
IX!   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under I 8 USC 3013 is
      waived and remitted as uncollectible.

 IX! No fine                      D Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                     Febru;:u:¥:) l. 2020
                     t\Ll;D                                                               t/iI i/vvVfcie'.j,
                                                                     Date ¢' Imp.1/'o'ition. o. psenten.ce
                                                                        I I

                      ~~
                                                                         I
                                                                         \
                                                                                      •
                                                                                    '.'
                                                                                            '•
                                                                                            :f
                                                                                                 ✓ i
                                                                                                 Jr
                                                                                                      -, I
                                                                             --14/._vv       v
                                                                     HON. _J,bhn L. Weinberg
                                                                     UNITED STA TES MAGISTRATE JUDGE
                     CLERK, u.S rnsTr'-.iCi (.'.0:.JK!
                 souTHERN rnsTRICi OF cAut=aRNIA
                 B\'                                DE.PUT'!'


                                                                                                                     20CR0 169-JL W
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                 ANTONIO HERNANDEZ-ROMERO                                                Judgment - Page 2 of 2
CASE NUMBER:               20CR0 169-JL W

                                                      IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 NINETY (90) DAYS.



            ,·


 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       0         at                            P.M.             on
       •         as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •         on or before
       •         as notified by the United States Marshal.
       .•        as notified by the Probation or Pretrial Services Office.

                                                          RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                                to
                                                                                  ----------------
 at                                          , with a certified copy of this judgment.
      -------------


                                                                     UNITED STATES MARSHAL



                                        By                    DEPUTY UNITED STATES MARSHAL



                                                                                                       20CR0 169-JL W
